Exhibit 10.15 ADVISORY AGREEMENT THIS ADVISORY AGREEMENT (this “Agreement”) is made as of November 21,2007 (the “Effective Date”), by and between DESERT CAPITAL REIT, INC., a Maryland corporation (the “Company”), and SANDSTONE EQUITY INVESTORS, LLC, a Delaware limited liability company (the “Advisor”). RECITALS: A.The Company intends to use the net proceeds of borrowings and security offerings and the net returns on its investments which are not otherwise distributed to stockholders in Mortgage Assets (defined herein) in a manner which allows the Company to qualify as a “real estate investment trust” under the Internal Revenue Code of 1986, as amended (the “Code”) and to qualify for an exemption from being an “investment company” under the Investment Company Act of 1940, as amended (the “Investment Company Act”). B.The Company desires that the Advisor undertake, on the Company’s behalf, the duties and responsibilities set forth in this Agreement, subject to the direction and oversight of the Board of Directors of the Company (the “Board of Directors”), on the terms and conditions set forth in this Agreement. C.The Advisor desires to undertake, on the Company’s behalf, the duties and responsibilities set forth in this Agreement, subject to the direction and oversight of the Board of Directors, on the terms and conditions set forth in this Agreement. NOW, THEREFORE, in consideration of the premises and the mutual covenants of the parties hereto, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto hereby agree as follows: AGREEMENTS: 1.Definitions.Capitalized terms used in this Agreement shall have the respective meanings assigned to them below: 1.1“Advisor” has the meaning set forth in the Preamble to this Agreement, and shall include any successor thereto. 1.2“Advisor Obligations” has the meaning set forth in Section 2.4.2 of this Agreement. 1.3“Advisor Refund” has the meaning set forth in Section 6.2.1(2) of this
